Judgment reversed upon the law and the facts, and new trial granted, with costs to appellant. There is such grave doubt as to what the jury meant by the negative answers to the second and third questions submitted that it is necessary there should be a new trial of this action so that, if it be found that the property was sold subject to leases, it may be clearly determined whether or not a provision that the property was so sold was omitted by the mistake of the parties, or by the mistake of one and the fraud of the other. Lazansky, P. J., Hagarty, Seeger, Carswell and Seudder, JJ., concur.